EXHIBIT 10.1

 

August 20, 2012

 

Private and Confidential

 

Paul Francese

2308 St. Davids Square

Kennesaw, Georgia     30152

 

Dear Paul:

 

Further to our recent discussions in respect of your employment with Summer
Infant (USA), Inc. (“Summer”), Summer is pleased to offer you a full-time
position as the Chief Financial Officer (CFO), to commence on September 10,
2012.  This offer is being extended in consideration of the mutual covenants and
agreements contained in this letter, which sets forth our mutual understanding
and agreement regarding your employment with Summer pursuant to the following
terms and conditions.  All offers of employment are conditional, subject to
satisfactory results of background investigation, reference checks,
pre-employment alcohol and drug tests, and production of documents sufficient to
demonstrate identity and authorization to work.

 

Position and Responsibilities:

 

Your employment with Summer will commence on September 10, 2012. Your
responsibilities will include, but are not limited to, the Chief Financial
Officer for Summer Infant, Inc. in our Corporate Office in Woonsocket Rhode
Island.  As the Chief Financial Officer you will report directly to the
President and CEO of Summer (Jason Macari).

 

Compensation:

 

You will receive a bi-weekly (every two weeks) base salary of $ 10,000.00
(annualized equivalent of $260,000), subject to applicable withholding and other
lawful deductions.

 

You will be eligible for Summer’s annual (Short Term Incentive) bonus program
with a target equal to 30% of your base salary compensation based on company and
personal performance.

 

You will also be eligible to participate in the company’s long-term incentive
plan, and will be provided with an initial “hiring grant” of 40,000 stock
options, plus 20,000 shares of restricted stock following a 90-day waiting
period in accordance with the company’s Performance Equity Plan.

 

--------------------------------------------------------------------------------


 

Performance Review and Benefits:

 

You will be eligible for a performance and salary review in February 2013.

 

You will also be eligible for Summer’s standard employee benefits subject to
plan eligibility requirements. Summer’s current benefits include Medical
benefits, Dental benefits, Vision Care, (available the first of the month
following your date of hire), a 401K plan and match program (after 90 days),
Long-Term Disability (after 90 days), a Flexible Spending Account, a Tuition
Reimbursement Program (if eligible), generous Product Discounts and 20 days of
Paid Time Off per year, accrued at a rate of 6.15 hours bi-weekly (PTO includes
vacation, sick and personal time).

 

Governing Law/At Will Employment:

 

Your employment with Summer shall be governed by and interpreted in accordance
with the laws of the State of Rhode Island. By execution and delivery of this
employment term letter, you irrevocably submit to and accept the exclusive
jurisdiction of the courts in the State of Rhode Island and waive any objection
(including any objection to venue or any objection based upon the grounds of
forum non conveniens) which might be asserted against the bringing of any such
action, suit or other legal proceeding in such courts.

 

Your employment with Summer is “at will”, in that either you or Summer have the
right to terminate the employment relationship at any time, with or without
cause.  This status may only be altered by written agreement, which is specific
as to all materials terms and is signed by an authorized officer of Summer.  The
terms of this employment letter do not, and are not, intended to create either
an express and/or implied contract of employment with Summer for a definitive
term.

 

Notwithstanding the foregoing, you will be entitled to protection against a
change of control of Summer pursuant to the terms of a Change of Control
Agreement in the form attached hereto as Attachment B (the “CC Agreement”).  In
addition, if at any time Summer terminates your employment without Cause (as
defined in the CC Agreement) or you terminate your employment with Summer for
Good Reason (as defined in the CC Agreement), Summer hereby agrees to provide
you with the Severance Benefits (as defined in the CC Agreement), provided that
you comply with the restrictive covenants set forth in Section 3 of the CC
Agreement for the Restricted Period as defined therein.

 

Employment Documentation:

 

Your employment with Summer is contingent upon your submission of satisfactory
proof of your identity and legal authorization to work in the United States as
well as completion of all employment related forms required by Summer.  If you
fail to provide satisfactory documentation, federal law prohibits Summer from
hiring you.

 

Expense Reimbursement:

 

Summer will pay and/or reimburse you for all expenses reasonably and necessarily
incurred by you in the performance of your services while employed by Summer.
Such payment shall be made upon presentation of such receipts or other
documentation, as the Company customarily requires prior to making such payment
or reimbursement.

 

--------------------------------------------------------------------------------


 

Employment Manual:

 

During your employment with Summer you will be required to abide by Summer’s
code of conduct, policies and procedures as set forth in Summer’s employee
manual or as otherwise communicated to you in writing.

 

Please be advised that by accepting this offer of employment you are agreeing to
be bound by and adhere to the terms and conditions set forth in Appendix A,
attached hereto and incorporated herein.

 

Return of Employment Term Letter:

 

We are excited about this opportunity to work with you to build the Summer Brand
and Business.  To accept this offer, please sign and date this page (as well as
Appendix A and Appendix B), keep a copy for your records, and return a copy to
Human Resources.  We are extremely confident that your employment with us will
prove mutually beneficial and we look forward to having you join our winning
team!

 

 

 

Very truly yours,

 

 

 

Summer Infant USA, Inc.

 

 

 

 

 

By:

/s/ Mark Strozik

 

 

 

Name:

Mark Strozik

 

Title:

Vice President of Human Resources

 

 

I accept your offer of employment as set forth in this employment term letter. 
I understand that my employment is “at will” and that either you or I can
terminate my employment at any time, for any reason.  No oral commitments have
been made concerning my employment.

 

 

Paul Francese

 

/s/ Paul Francese

Employee Name (please print)

 

Employee Signature

 

 

 

8/27/12

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

I.                                         Confidentiality and Non-Disclosure:

 

By signing this employment term letter you recognize and acknowledge that
through your employment with Summer you will have access to certain confidential
information relating to Summer and its affiliates, including, but not limited
to, operational policies, financial information, marketing information,
personnel information, trade secrets, customer information (including customer
lists and analytical sales data), new products, and pricing and cost policies,
that are valuable, special and unique assets of Summer (collectively,
“Confidential Information”).  You agree not to use or disclose such Confidential
Information to any person, firm, corporation, association or other entity for
any purpose or reason whatsoever, except as is required in the course of
performing your duties for Summer unless (i) such information becomes known to
the public generally through no breach by you of this covenant or
(ii) disclosure is required by law or any governmental authority or is required
in connection with the defense of a lawsuit against the disclosing party,
provided, that prior to disclosing any information pursuant to this clause (ii),
you shall give prior written notice to Summer and provide Summer with the
opportunity to contest such disclosure.  You agree that, both during the term of
your employment with Summer and for a one (1) year period after the termination
of your employment with Summer, for whatever the reason, you will hold in a
fiduciary capacity for the benefit of Summer and shall not, directly or
indirectly, use or disclose, except as authorized by Summer in connection with
the performance of your duties, any Confidential Information, that you may have
or may acquire hereafter (whether or not developed or compiled by you and
whether or not you have been authorized to have access to such Confidential
Information).  The covenants contained herein shall survive your employment with
Summer for a period of one (1) year thereafter; provided, however, that with
respect to those items of Confidential Information which constitute trade
secrets under applicable law, your obligations of confidentiality and
non-disclosure as set forth herein shall continue to survive to the greatest
extent permitted by applicable law.  These rights of Summer are in addition to
rights Summer has under the common law or applicable statutes for the protection
of trade secrets.

 

II.                                     Records and Property:

 

All records, files, memoranda, reports, price lists, customer lists, drawings,
plans, sketches, documents and the like (together with all copies thereof)
relating to the business of Summer, which you shall use or prepare or come in
contact with in the course of, or as a result of, your employment shall, as
between the parties, remain the sole property of Summer.  Upon termination of
your employment with Summer or upon the prior demand of Summer, you agree to
immediately return all such materials and shall not thereafter cause removal
thereof from the premises of Summer.  Further, you agree to disclose and assign
to Summer as its exclusive property, all ideas, writings, inventions,
discoveries, improvements and technical or business innovations made or
conceived by you, whether or not patentable or copyrightable, either solely or
jointly with others during the course of your employment with Summer, whether or
not made or conceived during regular hours of work or otherwise, which are along
the lines of the business, work or investigations of Summer or its affiliates.

 

--------------------------------------------------------------------------------


 

III.                                 Non Compete/Non Solicitation:

 

By signing this employment term letter you acknowledge that: (i) the knowledge
and experience that you will acquire in the course of employment by Summer as
the CFO will make Summer particularly vulnerable to competition by you both
during the term of your employment with Summer and after the termination of this
Agreement, (ii) you will be privy to Confidential Information and trade secrets
as defined above, (iii) you will have personal contact with present vendors and
customers of Summer, (iv) that Summer competes in a highly competitive market
environment, and (v) the provisions of this non compete are reasonable and
necessary to protect the business of Summer. As such, you agree as follows:

 

(a)                                  During your employment by Summer and for a
period of one hundred eighty (180) days after your termination of your
employment with Summer for whatever the reason for termination, you shall not,
directly or indirectly, be an owner, partner, director, manager, officer or
employee of, consultant or advisor to, or otherwise render services to or be
associated with, any business or activity in the geographic area (defined below)
that is substantially similar to or competitive with the business conduct by
Summer at the time of your termination of employment, except that you may own
not more than one percent (1%) of any class of securities of any business (but
without otherwise participating in the activities of such business) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Securities Exchange Act of 1934-1;

 

(b)                                 You will not, for your benefit or for the
benefit of any other person, for a period of 180 days after the termination of
your employment by Summer, for whatever the reason, solicit business of the same
or similar type or competitive with the business being carried on by Summer as
of the date of your termination, from any supplier and/or customer of Summer,
whether or not (i) you had personal contact with such person during your
employment with Summer; and (ii) the relationship between the supplier and/or
customer and Summer was originally established through the efforts of you; and

 

(c)                                  You will not, for your own benefit or for
the benefit of any other person, for a period of 180 days after the termination
of your employment by Summer, for whatever the reason (i) solicit, employ or
otherwise engage as an employee, independent contractor or otherwise, any person
who is an employee of the Company or was an employee during the six (6) months
preceding the termination of your employment with Summer or in any manner induce
or attempt to induce any employee of Summer to terminate the employee’s
employment with Summer, or (ii) interfere with the business relationship of the
Company with any person, including any employee, contractor, supplier or
customer of the Company.

 

--------------------------------------------------------------------------------


 

The geographic areas in which the restrictions provided for in subparagraph
(a) above apply include all of North America and all other countries in which
Summer (or any of its affiliates or subsidiaries) are conducting business at the
time of termination of your employment with Summer.

 

If any of the your agreements set forth in this employment letter agreement is
held to be unreasonable, arbitrary, or against public policy, such agreement
will be considered to be divisible as to scope, duration and geographic area,
and such lesser scope, duration or geographic area, or all of them, as a court
of competent jurisdiction determines to be reasonable, not arbitrary or not
against public policy, will be effective, binding, and enforceable against you.

 

IV.                                 Tolling of Period of Restraint:

 

You expressly acknowledge and agree that in the event the enforceability of any
of the terms of this employment term letter shall be challenged in court and you
are not enjoined from breaching any of the restraints set forth in this
employment term letter, then if a court of competent jurisdiction finds that the
challenged restraint is enforceable, the time period of the restraint shall be
deemed tolled upon the filing of the lawsuit challenging the enforceability of
the restraint until the dispute is finally resolved and all periods of appeal
have expired.

 

V.                                     Acknowledgements/Remedies:

 

You acknowledge that the injury that would be suffered by Summer as a result of
a breach of the provisions of this employment term letter would be irreparable,
and that an award of monetary damages to Summer for such a breach would be an
inadequate remedy. Consequently, Summer will have the right, in addition to any
other rights it may have, to obtain, in any court of competent jurisdiction,
injunctive relief to restrain any breach or threatened breach hereof or
otherwise to specifically enforce any of the provisions of this employment term
letter, and Summer will not be obligated to post bond or other security in
seeking such relief.

 

 

Paul Francese

 

/s/ Paul Francese

Employee Name (please print)

 

Employee Signature

 

 

 

8/27/12

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”), dated and effective as of
September 11, 2012 (the “Effective Date”), is entered into by and between Summer
Infant (USA), Inc., a Rhode Island corporation (the “Company”), and the Employee
of the Company named on the signature page hereto (the “Employee”).

 

Preliminary Statements

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interest of the Company and its shareholders to assure itself of the
continued availability of the services of the Employee, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company.

 

In order to provide the Employee with enhanced financial security and sufficient
encouragement to remain with the Company notwithstanding the possibility of a
Change of Control, the Board believes that it is imperative to provide the
Employee with certain severance benefits upon a Change of Control.

 

Agreement

 

In consideration of the foregoing premises and the respective covenants and
agreements of the parties set forth below, and intending to be legally bound
hereby, the parties agree as follows:

 

1.                                      Incentive for Continuous Employment.  If
prior to the last day of the 12th full calendar month following the date of
occurrence of an event constituting a Change of Control (it being recognized
that more than one event constituting a Change of Control may occur in which
case the 12-month period shall run from the date of occurrence of each such
event) (i) the Company terminates the Employee’s employment other than (A) for
Cause (as herein defined), or (B) because of the Employee’s Disability (as
defined below) or death, or (ii) the Employee terminates his employment for Good
Reason (as herein defined) (any such termination in clauses (i) or (ii) being
referred to as a “Payment Event”), then, within ten (10) business days (or such
other time as specified in Section 9(r) hereof) after such termination (the
“Payment Date”) the Employee shall be entitled to receive from the Company a
cash payment (the “Payment”) in one lump sum equal to the sum of: (i) the
Payment Percentage provided for on Schedule 1 attached to this Agreement
(“Schedule 1”), multiplied by the Employee’s annual base salary as in effect at
the time of such termination and (ii) the average of the Employee’s annual cash
bonuses from the Company for the two fiscal years (whether or not paid so long
as accrued and declared by the Company) preceding the fiscal year in which such
termination occurs.  In addition, the Employee shall be entitled to the
severance benefits listed on Schedule 1 (the “Severance Benefits”). The Employee
shall not be entitled to any Payment or any Severance Benefits if the Employee
terminates the Employee’s employment without Good Reason.

 

--------------------------------------------------------------------------------


 

2.                                      Definitions.  In addition to the
capitalized terms used and defined elsewhere in this Agreement, the following
capitalized terms used in this Agreement shall, for purposes of this Agreement,
have the meanings set forth below.

 

“Affiliate” shall mean any Person that, directly or indirectly, controls, is
controlled by or is under common control with such Person, and with respect to
any natural person, includes the members of such person’s immediate family
(spouse, children and parents, whether by blood, marriage or adoption, or anyone
residing in such person’s home).

 

“Cause” shall mean the occurrence of one or more of the following: 
(i) Employee’s willful and continued failure to substantially perform Employee’s
reasonably assigned duties with the Company (other than any such failure
resulting from incapacity due to disability or from the assignment to Employee
of duties that would constitute Good Reason), which failure continues for a
period of at least thirty (30) days after written demand for substantial
performance has been delivered by the Company to the Employee which specifically
identifies the manner in which the Employee has failed to substantially perform
his duties; (ii) Employee’s willful conduct which constitutes misconduct and is
materially and demonstrably injurious to the Company, as determined in good
faith by a vote of at least two-thirds of the non-employee directors of the
Company at a meeting of the Board at which the Employee is provided an
opportunity to be heard; (iii) Employee being convicted of, or pleading nolo
contendere to a felony; or (iv) Employee being convicted of, or pleading nolo
contendere to a misdemeanor based in dishonesty or fraud.

 

“Change of Control” shall mean (i) individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Securities Exchange Act of 1934) shall
be considered as though such individual was a member of the Incumbent Board; or
(ii) the approval by the shareholders of the Company of a reorganization,
merger, consolidation or other form of corporate transaction or series of
transactions (but not including an underwritten public offering of the Company’s
common stock or other voting securities (or securities convertible into voting
securities of the Company) for the Company’s own account registered under the
Securities Act of 1933), in each case, with respect to which Persons who were
shareholders of the Company immediately prior to such reorganization, merger,
consolidation or other corporate transaction do not, immediately thereafter, own
more than fifty percent (50%) of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated entity’s then outstanding voting securities, or a liquidation or
dissolution of the Company or the sale of all or substantially all of the assets
of the Company (unless such reorganization, merger, consolidation or other
corporate transaction, liquidation, dissolution or sale is subsequently
abandoned or terminated prior to being consummated); or (iii) the acquisition by
any Person, entity or “group”, within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, of more than thirty percent
(30%) of either the then outstanding shares of the Company’s common stock or the
combined

 

--------------------------------------------------------------------------------


 

voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of directors (hereinafter referred to as a
“Controlling Interest”) excluding any acquisitions by (x) the Company or any of
its Affiliates, (y) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates or (z) any Person, entity or
“group” that as of the Effective Date owns beneficially (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934) a Controlling
Interest.

 

“Disability” shall mean that the Employee has been unable to perform his or her
Company duties as the result of his or her incapacity due to physical or mental
illness, and such inability, at least eight (8) weeks after its commencement, is
determined to be total and permanent by a physical selected by the Company or
its insurers and acceptable to the Employee or the Employee’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be affected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Employee’s employment.  In the event that the Employee resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked

 

“Good Reason” shall mean (i) the material diminution in Employee’s authority,
duties or responsibilities; (ii) the relocation of Employee to a location more
than thirty (30) miles from his employment location at the Effective Date;
(iii) a material diminution in the Employee’s annual base salary as in effect
immediately prior to such diminution, other than in connection with a general
diminution in Company compensation levels and in amounts commensurate with the
percentage diminutions of other Company employees of comparable seniority and
responsibility; or (iv) any other action or inaction which constitutes a
material breach by the Company or any of its Affiliates of any agreement under
which the Employee provides services to the Company or any of its Affiliates.

 

No violation described in clauses (i) through (iv) above shall constitute Good
Reason unless the Employee has given written notice to the Company specifying
the applicable clause and related facts giving rise to such violation within
ninety (90) days after the occurrence of such violation and the Company has not
remedied such violation to the Employee’s reasonable satisfaction within thirty
(30) days of its receipt of such notice.

 

“Person” shall mean any natural person or entity with legal status.

 

“Restricted Period” shall mean the period of time after termination of the
Employee’s employment with the Company identified on Schedule 1.

 

3.                          Restrictive Covenants.  The Employee acknowledges
that in order to assure the Company that it will retain the value of its
business relationships, it is reasonable that the Employee be limited in
utilizing trade secrets and other confidential information of the Company,
Employee’s special knowledge of the business of the Company and Employee’s
relationships with customers, suppliers and others having business relationships
with the Company in any manner or for any purpose other than the advancement of
the interests of the Company, as hereinafter provided.  The Employee
acknowledges that the Company would not enter into this Agreement and provide
the benefits provided for herein without the covenants and agreements of the
Employee set forth in this Section 3.  Notwithstanding anything else herein

 

--------------------------------------------------------------------------------


 

contained, the term “Company”, as used in this Section 3, shall refer to the
Company and its Affiliates and their respective successors and assigns.

 

(a)                                  Confidentiality.  The Employee acknowledges
that in the course of the Employee’s employment with the Company, Employee has
had and is expected to continue to have extensive contact with Persons with
which the Company has, had or anticipates having business relationships
(including current and anticipated customers and suppliers), and to have
knowledge of and access to trade secrets and other proprietary and confidential
information of the Company, including, without limitation, the identity of
Persons with whom the Company has, had or anticipates having business
relationships, technical information, know-how, plans, specifications, and
information relating to the financial condition, results of operations,
employees, products and services, sources, leads or methods of obtaining new
business, pricing formulae, methods or procedures, cost of supplies or services
and marketing strategies of the Company or any other information relating to the
Company that could reasonably be regarded as confidential or proprietary or
which is not in the public domain (other than by reason of Employee’s breach of
the provisions of this section) (collectively, the “Confidential Information”),
and that such information, even to the extent it may be developed or acquired by
or through the efforts of the Employee, constitutes valuable, special and unique
assets of the Company developed or acquired at great expense which are the
exclusive property of the Company.  Accordingly, the Employee shall not at any
time, either during the time Employee is employed by the Company or thereafter,
use or purport to authorize any Person to use, reveal, report, publish, transfer
or otherwise disclose to any Person, any Confidential Information without the
prior written consent of the Company, except for disclosures by the Employee
required by applicable law (but only to the extent the Company is given a
reasonable opportunity to object to such disclosure and protect the Confidential
Information) to responsible officers of the Company and other responsible
Persons who are in a contractual or fiduciary relationship with the Company and
who have a need for such information for purposes in the best interests of the
Company.  Without limiting the generality of the foregoing, the Employee shall
not, directly or indirectly, disclose or otherwise make known to any Person any
information as to the Company’s employees and others providing services to the
Company, including with respect to their abilities, compensation, benefits and
other terms of employment or engagement.  Upon the termination of the Employee’s
employment with the Company, the Employee shall promptly deliver to the Company
all files, correspondence, manuals, notes, notebooks, computer diskettes, tapes,
reports and copies thereof, and all other materials relating to the Company’s
business, including without limitation any materials incorporating Confidential
Information, which are in the possession or control of the Employee.

 

(b)                                  Restriction on Competition.  During the
Employee’s employment with the Company and thereafter during the Restricted
Period, the Employee shall not, and shall not permit any Persons subject to
Employee’s direction or control (including Employee’s Affiliates) to, directly
or indirectly, whether alone or in association with others, as principal,
officer, agent, consultant, employee, director or owner of any corporation,
partnership, association or other entity, or through the investment of capital,
lending of money or property, rendering of services or otherwise, engage in,
influence, control, have an interest in or otherwise become actively involved
with any business that competes with the Company.  The Employee acknowledges
that the business of the Company is national and international in scope, as its
current and anticipated customers and suppliers are located throughout the
United States and abroad, and that it is

 

--------------------------------------------------------------------------------


 

therefore reasonable that the restrictions set forth in this Section 3(b) not be
limited to any specified geographic area.

 

(c)                                  Non-solicitation.  During the Employee’s
employment with the Company and thereafter during the Restricted Period, the
Employee shall not, and shall not permit any Persons subject to Employee’s
direction or control (including Employee’s Affiliates) to, directly or
indirectly, on their own behalf or on behalf of any other Person (except the
Company or its Affiliates), (i) call upon, accept business from, or solicit the
business of any Person who is, or who had been at any time during the preceding
twelve months, a customer or supplier of the Company, (ii) otherwise divert or
attempt to divert any business from the Company, (iii) interfere with the
business relationships between the Company and any of its customers, suppliers
or others with whom they have business relationships or (iv) recruit or
otherwise solicit or induce, or enter into or participate in any plan or
arrangement to cause, any Person who is an employee of, or otherwise performing
services for, the Company to terminate his or her employment or other
relationship with the Company, or hire any Person who has left the employ of or
ceased providing services to the Company during the preceding twelve months.

 

(d)                                  Nondisparagement.  The Employee shall not
at any time, either during the time Employee is employed by the Company or
thereafter, directly or indirectly, engage in any conduct or make any statement,
whether in commercial or noncommercial speech, disparaging or criticizing in any
way the Company (including its directors and employees and other providing
services to the Company), or any of its products or services, nor shall the
Employee engage in any other conduct or make any other statement that could
reasonably be expected to impair the goodwill of any of them, the reputation of
any products or services of the Company or the marketing of such products or
services, in each case except as may be required by law, and then only after
consultation with the Company to the extent possible.

 

(e)                                  Exception.  The ownership or control by the
Employee or Employee’s Affiliates, as a passive investor, of up to two percent
of the outstanding voting securities or securities of any class of an entity
with a class of securities registered under the Securities Exchange Act of 1934,
as amended, shall not be deemed to be a violation of the provisions of this
Section 3.

 

4.                                      Remedies.  The Employee agrees that the
restrictions set forth in Section 3, including the length of the Restricted
Period, the geographic area covered and the scope of activities proscribed, are
reasonable for the purposes of protecting the value of the business and goodwill
of the Company.  The Employee acknowledges that compliance with the restrictions
set forth in Section 3 will not prevent Employee from earning a livelihood, and
that in the event of a breach by the Employee of any of the provisions of
Section 3, monetary damages would not provide an adequate remedy to the
Company.  Accordingly, the Employee agrees that, in addition to any other
remedies available to the Company, the Company shall be entitled to seek
injunctive and other equitable relief (without having to post bond or other
security and without having to prove damages or the inadequacy of available
remedies at law) to secure the enforcement of these provisions, and shall be
entitled to receive reimbursement from the Employee for attorneys’ fees and
expenses incurred by it in enforcing these provisions.  In addition to its other
rights and remedies hereunder, the Company shall have the right to require the
Employee to account for and pay over to it all compensation, profits, money,
accruals and other benefits derived or received, directly or indirectly, by the
Employee from any breach of the

 

--------------------------------------------------------------------------------


 

covenants of Section 3, and may set off any such amounts due it from the
Employee against any amounts otherwise due Employee from the Company.  If the
Employee breaches any covenant set forth in Section 3, the running of the
Restricted Period as to such covenant only shall be tolled for so long as such
breach continues.  It is the desire and intent of the parties that the
provisions of Sections 3 and 4 be enforced in full; however, if any court of
competent jurisdiction shall at any time determine that, but for the provisions
of this paragraph, any part of this Agreement relating to the time period, scope
of activities or geographic area of restrictions is invalid or unenforceable,
the maximum time period, scope of activities or geographic area, as the case may
be, shall be reduced to the maximum which such court deems enforceable with
respect only to the jurisdiction in which such adjudication is made.  If any
other part of this Agreement is determined by such a court to be invalid or
unenforceable, the invalid or unenforceable provisions shall be deemed amended
(with respect only to the jurisdiction in which such adjudication is made) in
such manner as to render them enforceable and to effectuate as nearly as
possible the original intentions and agreement of the parties.

 

5.                                      Termination of this Agreement.  This
Agreement shall commence on the Effective Date and terminate on December 31,
2013, provided, however, that if an event constituting a Change of Control shall
occur while this Agreement is in effect, this Agreement shall automatically be
extended for twelve (12) months from the date the Change of Control occurs;
provided that the Company may extend this Agreement in its sole discretion by
written notice to the Employee.  For purposes of this Section 5 only (and not
for purposes of determining whether the Payment and the Severance Benefits have
become payable), a Change of Control shall be deemed to have occurred if the
event constituting a Change of Control has been consummated on or prior to
expiration of the term of this Agreement or if such event or one or more other
events constituting a Change of Control have not been consummated but the
material agreements for any of such events have been executed and delivered by
the parties to any such event on or prior to expiration of the term of this
Agreement (each such event being referred to as a “Pending Event”). For any
Pending Event, this Agreement shall automatically be extended until such time as
the related material agreements have been unconditionally terminated without
consummation of the applicable Pending Event and if any such Pending Event is
consummated pursuant to the related material agreements (as amended, restated,
supplemented or otherwise modified), this Agreement shall further automatically
be extended for twelve (12) months from the date each such Pending Event is so
consummated. For avoidance of doubt and ambiguity, any event constituting a
Change of Control that occurs after expiration of the term of this Agreement and
during any extension of this Agreement as so extended by virtue of a Pending
Event shall not result in this Agreement being extending after expiration of its
term in accordance with the immediately preceding sentence.

 

6.                                      No Alteration of Employment Terms or
Status.  Except as expressly provided in this Agreement, nothing herein shall
alter in any way any of the terms of employment of the Employee, including
without limitation the Employee’s rights with respect to any stock options or
other equity based awards Employee may have been granted under the Summer
Infant, Inc. 2006 Performance Equity Plan.  The Company and the Employee
acknowledge that the Employee’s employment is and shall continue to be
“at-will”, as defined under applicable law.  If the Employee’s employment is
terminated for any reason, the Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this

 

--------------------------------------------------------------------------------


 

Agreement or as may otherwise be established under the Company’s existing
employee benefit plans or policies at the time of termination.

 

7.                                      Parachute Payments. (a) If Independent
Tax Counsel (as defined below) determines that the aggregate payments and
benefits provided or to be provided to the Employee pursuant to this Agreement,
and any other payments and benefits provided or to be provided to the Employee
from the Company or any of its Affiliates or any successors thereto constitute
“parachute payments” as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) (or any successor provision thereto) (“Parachute
Payments”) that would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then, except as otherwise provided in the next
sentence, such Parachute Payments shall be reduced to the extent necessary so
that no portion thereof shall be subject to the Excise Tax. If Independent Tax
Counsel determines that the Employee would receive in the aggregate greater
payments and benefits on an after tax basis if the Parachute Payments were not
reduced pursuant to this Section 7(a), then no such reduction shall be made;
provided, however, that in such case the provisions of Sections 7(b)(i) and
7(b)(ii) shall not be operative. The determination of the Independent Tax
Counsel under this subsection (a) shall be final and binding on all parties
hereto. The determination of which payments or benefits to reduce in order to
avoid the Excise Tax shall be determined in the sole discretion of the Employee;
provided, however, that unless the Employee gives written notice to the Company
specifying the order to effectuate the limitations described above within ten
(10) days of the Independent Tax Counsel’s determination to make such reduction,
the Company shall first reduce those payments or benefits that will cause a
dollar-for-dollar reduction in total Parachute Payments, and then by reducing
other Parachute Payments, to the extent possible, in reverse order beginning
with payments or benefits that are to be paid the farthest in time from the date
the reduction is to be made. Any notice given by the Employee pursuant to the
preceding sentence, unless prohibited by law, shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Employee’s
rights and entitlement to any benefits or compensation. For purposes of this
Section 7(a), “Independent Tax Counsel” shall mean an attorney, a certified
public accountant with a nationally recognized accounting firm, or a
compensation consultant with a nationally recognized actuarial and benefits
consulting firm with expertise in the area of Employee compensation tax law, who
shall be selected by the Company and shall be acceptable to the Employee (the
Employee’s acceptance not to be unreasonably withheld), and whose fees and
disbursements shall be paid by the Company.

 

(b) (i) The Employee shall notify the Company in writing within thirty (30) days
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Employee of an Excise Tax. Upon receipt of such notice, the
Company may, in its sole discretion, contest such claim or provide the Employee
with an additional payment (a “Gross-Up Payment”) intended to reimburse the
Employee for any such Excise Tax and all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment and any interest or penalties with respect to
such taxes (except to the extent such interest or penalty results from the
Employee’s failure to act in accordance with the Company’s or a Affiliate’s
reasonable directions or the Employee’s failure to exercise due care), or do
nothing. If the Company notifies the Employee in writing that it desires to
contest such claim and that it will bear the costs and provide the
indemnification as required by this sentence, the Employee shall:

 

--------------------------------------------------------------------------------


 

(A) give the Company any information reasonably requested by the Company
relating to such claim,

 

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(C) cooperate with the Company in good faith in order to effectively contest the
claim, and

 

(D) permit the Company to participate in any proceedings relating to the claim;
provided, however, that the Company shall pay (or cause to be paid) directly all
costs and expenses (including any interest and penalties, except to the extent
such interest or penalty results from the Employee’s failure to act in
accordance with the Company’s or an Affiliate’s reasonable directions or the
Employee’s failure to exercise due care) incurred in connection with the contest
and shall indemnify and hold the Employee harmless, on an after-tax basis, for
any Excise Tax or income or other tax, including interest and penalties with
respect thereto (except to the extent such interest or penalty results from the
Employee’s failure to act in accordance with the Company’s or a Affiliate’s
reasonable directions or the Employee’s failure to exercise due care), imposed
as a result of such representation and payment of costs and expenses. The
Company shall control all proceedings taken in connection with such contest;
provided, however, that if the Company directs the Employee to pay such claim
and sue for a refund, the Company shall, unless prohibited by law, advance (or
cause to be advanced) the amount of such payment to the Employee, on an
interest-free basis and shall indemnify and hold the Employee harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto (except to the extent such interest or penalty
results from the Employee’s failure to act in accordance with the Company’s or a
Affiliate’s reasonable directions or the Employee’s failure to exercise due
care), imposed with respect to such advance or with respect to any imputed
income with respect to such advance. If the advancement described in the
preceding sentence is prohibited by law, the Company and the Employee shall
cooperate in an effort to determine an alternative approach to payment of the
claim in a manner permitted by applicable law and consistent with the original
intent and economic benefit to the Employee of this provision.

 

(ii) If, after the receipt by the Employee of an amount advanced by the Company
pursuant to Section 7(b)(i), the Employee becomes entitled to receive a refund
with respect to a payment by the Company with respect to such claim, the
Employee shall, within ten (10) days after the receipt of such refund, pay to
the Company the amount of such refund, together with any interest paid or
credited thereon after taxes applicable thereto.

 

(iii) Notwithstanding anything herein to the contrary, this Section 7(b) shall
be interpreted (and, if determined by the Company to be necessary, reformed) to
the extent necessary to fully comply with the Sarbanes-Oxley Act and
Section 409A of the Code; provided that the Company agrees to maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Employee of the applicable provision without violating the provisions of the
Sarbanes-Oxley Act and Code Section 409A.

 

--------------------------------------------------------------------------------


 

8.                                      Code Section 409A.  (a)                
If any provision of this Agreement (or of any payment of compensation, including
benefits) would cause the Employee to incur any additional tax or interest under
Code Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company shall, after consulting with the Employee, reform such
provision to comply with Code Section 409A; provided that the Company agrees to
make only such changes as are necessary to bring such provisions into compliance
with Code Section 409A and to maintain, to the maximum extent practicable, the
original intent and economic benefit to the Employee of the applicable provision
without violating the provisions of Code Section 409A.

 

(b)                                  Notwithstanding any provision to the
contrary in this Agreement, if the Employee is deemed on the date of termination
of employment to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is required to be delayed in compliance with Section
409A(a)(2)(B) such payment or benefit shall not be made or provided (subject to
the last sentence hereof) prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of the Employee’s “separation from
service” (as such term is defined in Treasury Regulations issued under Code
Section 409A) or (ii) the date of his death (the “Deferral Period”). Upon the
expiration of the Deferral Period, all payments and benefits deferred pursuant
to this Section 8 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to the Employee in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. Notwithstanding the
foregoing, to the extent that the foregoing applies to the provision of any
ongoing welfare benefits to the Employee that would not be required to be
delayed if the premiums therefor were paid by the Employee, the Employee shall
pay the full cost of premiums for such welfare benefits during the Deferral
Period and the Company shall pay (or cause to be paid) to the Employee an amount
equal to the amount of such premiums paid by the Employee during the Deferral
Period promptly after its conclusion.

 

(c)                                  Any reimbursements by the Company to the
Employee of any eligible expenses under this Agreement that are not excludable
from the Employee’s income for Federal income tax purposes (the “Taxable
Reimbursements”) shall be made by no later than the earlier of the date on which
they would be paid under the Company’s normal policies and the last day of the
taxable year of the Employee following the year in which the expense was
incurred.  The amount of any Taxable Reimbursements, and the value of any
in-kind benefits to be provided to the Employee, during any taxable year of the
Employee shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Employee.  The right
to Taxable Reimbursements, or in-kind benefits, shall not be subject to
liquidation or exchange for another benefit.

 

(d)                                  Payment of any Taxable Reimbursements under
this Agreement must be made by no later than the end of the taxable year of the
Employee following the taxable year of the Employee in which the Employee remits
the related taxes.

 

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous.

 

(a)                                  Entire Agreement.  This Agreement
(including Schedule 1) sets forth the entire understanding of the parties with
respect to the subject matter hereof and merges and supersedes any prior or
contemporaneous agreements (whether written or oral) between the parties
pertaining thereto, including without limitation any prior agreements,
arrangements, understandings or commitments of any nature whatsoever relating to
severance payments or other compensation in connection with termination of
Employee’s employment.  The Employee acknowledges that he has read and
understands the provisions of this Agreement.  The Employee further acknowledges
that he has been given an opportunity for his legal counsel to review this
Agreement and that the provisions of this Agreement are reasonable.

 

(b)                                  Amendment.  This Agreement may not be
amended except by an instrument in writing signed by the parties hereto.

 

(c)                                  Waiver.  No waiver by any party of any of
its rights under this Agreement shall be effective unless in writing and signed
by the party against which the same is sought to be enforced.  No such waiver by
any party of its rights under any provision of this Agreement shall constitute a
waiver of such party’s rights under such provisions at any other time or a
waiver of such party’s rights under any other provision of this Agreement.  No
failure by any party hereto to take any action against any breach of this
Agreement or default by another party shall constitute a waiver of the former
party’s right to enforce any provision of this Agreement or to take action
against such breach or default or any subsequent breach or default by such other
party.

 

(d)                                  Successors and Assigns.  The Employee shall
not have the right to assign Employee’s rights or obligations hereunder.  The
Company shall not have the right to assign its rights or obligations under this
Agreement without the prior written consent of the Employee, except in
accordance with subsection (j) below.  Subject to the foregoing, this Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
legal representatives, heirs, successors and permitted assigns.  Except as
otherwise specifically provided herein, the rights and obligations of the
parties under this Agreement shall be unaffected by a Change of Control of the
Company.

 

(e)                                  Additional Acts.  The Employee and the
Company shall execute, acknowledge and deliver and file, or cause to be
executed, acknowledged and delivered and filed, any and all further instruments,
agreements or documents as may be necessary or expedient in order to consummate
the transactions provided for in this Agreement and do any and all further acts
and things as may be necessary or expedient in order to carry out the purpose
and intent of this Agreement.

 

(f)                                    Communications.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been given at the time personally delivered, on the
business day following the day such communication is sent by national overnight
delivery service, upon electronic confirmation of recipient’s receipt of a
facsimile of such communication, or five days after being deposited in the
United States mail enclosed in a registered or certified postage prepaid
envelope, return receipt requested, and addressed to the recipient at the
address set forth beneath the recipient’s signature to this Agreement, or sent
to such other address as a party may specify by notice to the other

 

--------------------------------------------------------------------------------


 

party in accordance herewith, provided that notices of change of address shall
only be effective upon receipt.

 

(g)                                 Severability.  If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect the validity
and enforceability of the other provisions of this Agreement and the provision
held to be invalid or unenforceable shall be enforced as nearly as possible
according to its original terms and intent to eliminate such invalidity or
unenforceability.

 

(h)                                 Withholding Taxes.  The Company may withhold
from amounts payable under this Agreement such federal, state and local taxes as
are required to be withheld pursuant to any applicable law or regulation and the
Company shall be authorized to take such action as may be necessary in the
opinion of the Company’s counsel to satisfy all obligations for the payment of
such taxes.

 

(i)                                    Governing Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Rhode Island applicable to agreements made and to be
performed entirely in such state, without regard to the conflict of laws
principles of such state.

 

(j)                                    Consolidation, Merger or Sale of Assets. 
If the Company consolidates or merges into or with, or transfers all or
substantially all of its assets to, another entity the term “Company” as used in
this Agreement shall mean such other entity and this Agreement shall continue in
full force and effect. In the case of any transaction in which a successor would
not by the foregoing provision or by operation of law be bound by this
Agreement, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Agreement, in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

 

(k)                                Headings.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of any provisions of this Agreement.

 

(l)                                    Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same
instrument.  In the event that any signature to this Agreement is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

(m)                              Litigation; Prevailing Party.  If any
litigation is instituted regarding this Agreement, the prevailing party shall be
entitled to receive from the non-prevailing party, and the non-prevailing party
shall pay, all reasonable fees and expenses of counsel for the prevailing party.

 

(n)                                 Waiver of Jury Trial.  Each party hereto
knowingly, irrevocably and voluntarily waives its right to a trial by jury in
any litigation which may arise under or involving this Agreement.

 

--------------------------------------------------------------------------------


 

(o)                                  Venue; Jurisdiction.  If any litigation is
to be instituted regarding this Agreement, it shall be instituted in the state
and federal courts located in Providence County, Rhode Island, and each party
irrevocably consents and submits to the personal jurisdiction of such courts in
any such litigation, and waives any objection to the laying of venue in such
courts.  Service of process in any such litigation shall be effective as to any
party if given to such party by registered or certified mail, return receipt
requested, or by any other means of mail that requires a signed receipt, postage
prepaid, mailed to such party as provided in Section 9(f).

 

(p)                                  Remedies Cumulative.  No remedy made
available by any of the provisions of this Agreement is intended to be exclusive
of any other remedy, and each and every remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
at law or in equity.

 

(q)                                  No Duty to Mitigate.  The Employee shall
not be required to mitigate the amount of any payment contemplated by this
Agreement, nor shall any such payment be reduced by any earnings that the
Employee may receive from any other source.

 

(r)                                  Release.  Notwithstanding any provision
herein to the contrary, the Company shall not have any obligation to pay (or
cause to be paid) any amount or provide any benefit under this Agreement unless
and until the Employee executes, within sixty (60) days after a Payment Event, a
release of the Company and its Affiliates and related parties, in such form as
the Company may reasonably request, of all claims against the Company and its
Affiliates and related parties relating to the Employee’s employment and
termination thereof and unless and until any revocation period applicable to
such release has expired.

 

[Remainder of Page Left Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each duly executed this Agreement as
of the date set forth above.

 

 

 

COMPANY:

 

 

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

By:

/s/ Jason Macari

 

 

 

 

 

Name:

Jason Macari

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

/s/ Paul Francese

 

 

 

 

Name:

Paul Francese

 

 

 

 

Address:

2308 St. Davids Square

 

 

Kennesaw, Georgia      30152

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Employee:

Paul Francese

 

 

Position/Title:

Chief Financial Officer

 

 

Payment Percentage:

100%

 

 

Severance Benefits:

For a period commencing with the month in which termination of employment shall
have occurred and ending twelve (12) months thereafter, the Employee and, as
applicable, the Employee’s covered dependents shall be entitled to all benefits
under the Company’s welfare benefit plans (within the meaning of Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended), as if the
Employee were still employed during such period, at the same level of benefits
and at the same dollar cost to the Employee as is in effect at the time of
termination. If and to the extent that equivalent benefits shall not be payable
or provided under any such plan, the Company shall pay or provide (or cause to
be paid or provided) equivalent benefits on an individual basis. The benefits
provided in accordance herewith shall be secondary to any comparable benefits
provided to the Employee and, as applicable, the Employee’s covered dependents
by another employer of the Employee.

 

 

Restricted Period:

12 months

 

--------------------------------------------------------------------------------